Citation Nr: 1734860	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO. 13-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In June 2015, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran did not have exposure to herbicides while in active service. 

2. Diabetes mellitus did not manifest within one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of a September 2010 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA has complied with all assistance provisions of VCAA by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains lay statements of the Veteran and third parties. The evidence of record also contains records from a different government agency, such as the Social Security Administration. No other relevant records have been identified and are outstanding. For all the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for diabetes mellitus but finds no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Although the Veteran has a current diagnosis of type II diabetes mellitus, there is no competent and credible evidence of an in-service event, injury or disease. The service treatment records show that the Veteran had a normal endocrine system, lower extremities, and feet without any diagnosis, symptoms or evidence of diabetes mellitus. Moreover, even the Veteran has not alleged that his diabetes mellitus occurred in-service. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the appellant.


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include type II diabetes mellitus, manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the Veteran is presumed to have been exposed to herbicide agents, the Veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran alleged that while he was stationed at Travis Air Force Base, California from April 1967 to December 1968 and in Guam from November 1967 to December 1967, he was exposed to Agent Orange. The Veteran explained that he offloaded 55 gallon drums of Agent Orange when the drums were returned from the Republic of Vietnam. The Veteran further stated that "a lot of the left over chemicals were released inside the confinement of the aircrafts since the drums weren't capped." Due to this claimed exposure, the Veteran has alleged he developed diabetes mellitus. 

After review of the record, the Board finds the Veteran's type II diabetes mellitus does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. Although the records show that the Veteran has a current diagnosis of type II diabetes mellitus without complications, the service treatment records are silent for any complaints, symptoms, or diagnoses of diabetes mellitus during his actual service. Specifically, the service treatment records in 1967 and 1970 show the Veteran had a normal endocrine system, lower extremities, and feet at both service entry and service separation. Further, even the Veteran himself does not contend that he had diabetes mellitus during service. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's diabetes mellitus, a chronic disease, manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was diagnosed with diabetes mellitus in August 2008, more than 35 years after his service. The service and outpatient records are silent for treatment for or diagnosis of diabetes mellitus during service or within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for diabetes mellitus based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on exposure to herbicide agents, the Board finds the Veteran's diabetes mellitus does not support a finding of presumptive service connection as the preponderance of the evidence shows that he did not have qualifying service in Vietnam or any other area where herbicide agents were in use. 38 C.F.R. § 3.307(a)(6)(iii). Specifically, the Veteran conceded that he was not stationed in Vietnam and instead alleged that he handled 55 gallon drums of Agent Orange in Travis Air Force Base and in Guam. The Board notes that the Department of Defense maintains a list of all locations outside the Republic of Vietnam in which recorded herbicides were used and/or stored. The records show that herbicide agents were not used, tested, or stored at Travis Air Force Base or in Guam. Moreover, Travis Air Force Base was not on any supply line for transporting Agent Orange to or from Vietnam. Therefore, the Board finds that the Veteran was not exposed to herbicide agents while he was in active service. 

The Board notes that in support of his contention, the Veteran submitted a lay statement along with three buddy statements that essentially stated that he was exposed to herbicide agents. The Board finds that there is low probative value to the Veteran's statement and to the three buddy statements, as they are not competent to identify a substance as an herbicide agent for VA purposes. Such identification requires technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). In fact, even in their statements, the Veteran's three friends admitted that they did not have personal knowledge of the Veteran's service and duties. Instead, their statements were a mere recitation of the Veteran's contentions concerning his alleged exposure. Further, the Veteran's service treatment records, personnel records, and post-service records show that he did not have contact in any areas where herbicide agent exposure is presumed or where herbicide agents were found to have been used. 38 C.F.R. § 3.307(a)(6). As such, the Board finds that these statements are of low probative weight. Accordingly, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents in service. 

Additionally, the Board gives little weight to the Veteran's statement and to the three buddy statements as to their opinions that the Veteran's diabetes mellitus is linked to his alleged exposure to herbicide agents. While lay statements may at times be sufficient to identify certain medical conditions, lay statements have little probative value in determining whether the chemicals to which the Veteran was exposed were herbicide agents or otherwise caused his diabetes mellitus, as such a determination requires medical and technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records, personnel records, and post-service records are silent regarding exposure to herbicide agents. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's diabetes mellitus and service. 

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service event or injury, that the Veteran was not exposed to herbicide agents during active service, and that his diabetes mellitus was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


